DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 9/28/2020 and 5/18/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1, recites the limitation “wherein determining a location in the environment of the first vehicle”. It is unclear to the Examiner if “a location” is the same as the previously recited “a location” in claim 1, line 11, or if this is a new or different location being introduced. For purposes of examination, the Examiner interprets this the be the same location as previously recited.
Claim 6, line 5, recites the limitation “determining a location in the environment of the first vehicle”. It is unclear to the Examiner if “a location” is the same as the previously recited “a location” in claim 1, line 11, or if this is a new or different location being introduced. For purposes of examination, the Examiner interprets this the be the same location as previously recited.
Claim 14, line 1, recites the limitation “wherein determining a location in the environment of the first vehicle”. It is unclear to the Examiner if “a location” is the same as the previously recited “a location” in claim 13, line 13, or if this is a new or different location being introduced. For purposes of examination, the Examiner interprets this the be the same location as previously recited.
Claim 18, lines 1-2, recites the limitation “wherein determining a location in the environment of the first vehicle”. It is unclear to the Examiner if “a location” is the same as the previously recited “a location” in claim 17, line 13, or if this is a new or different location being introduced. For purposes of examination, the Examiner interprets this the be the same location as previously recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-12 are directed towards a method, i.e. process. Claims 13-16 are directed towards a system, i.e. machine. Claims 17-20 are directed towards a non-transitory computer storage media, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-12 (also, the system and non-transitory computer readable media in claims 13-16 and 17-20, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1, 13, and 17, the method/system (or computer implemented functionality) merely recites the steps of: (a) determining a plurality of high-stability surfels from the plurality of surfels in the surfel data and (b) determining a location in the environment of the first vehicle using the plurality of selected high-stability surfels and the sensor data.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. This is equivalent to a person looking at the sensor data to determine high-stability surfels and determining vehicle location based on the selected surfels.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could look at sensor data to determine high-stability surfels and determine vehicle location based on the selected surfels, either mentally or using a pen and paper.  The mere nominal recitation that the matching is being executed by a computer does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 13, and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 1, 13, and 17 recite the further limitations of (c) obtaining surfel data comprising a plurality of surfels and (d) obtaining sensor data for a plurality of locations in the environment. These steps in the claim are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or environment data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of matching, removing and updating are performed by a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
Further, claims 1, 13, and 17 recites the additional limitations of a “non-transitory computer readable media”, “sensor”, “system” and “first vehicle”.  The “non-transitory computer readable media”, “sensor”, “system” and “first vehicle” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 13, and 17 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  “Determining” data is a fundamental, i.e. WURC, activity performed by computers/processors, such as those recited in claim 1, 13, and 17.  Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

CONCLUSION
Thus, since claims 1, 13, and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Further, dependent claims 2-12, 14-16, and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon the mental process or are additional insignificant extra-solution activity.  As such, claims 15-26 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 6, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et al. (US. Patent No. 10838065 B2).
Regarding claims 1, 13, and 17:
Olson teaches:
A method comprising: obtaining surfel data comprising a plurality of surfels (see at least Fig. 7 and see at least Col. 2, lines 1-14, Col. 4, lines 9-19, and Col. 6, lines 1-14, regarding three-dimensional point data of a scene (i.e. environment) being captured by a LiDAR sensor or any other sensor on a movable object (i.e. vehicle).)
wherein: each surfel corresponds to a respective different location in an environment (see at least Col. 2, lines 1-14, Col. 4, lines 9-19, and Col. 6, lines 1-14, regarding partitioning a scene (i.e. environment) into a plurality of cells which is a different location of the environment. Also, see at least Col. 5, lines 40-53, regarding cells.)
and each surfel has associated data that comprises a stability measure (see at least Col. 6, lines 1-14, regarding localization and choosing large immovable objects (i.e. stable) that have a greater confidence value (i.e. stability measure).)
wherein the stability measure characterizes a permanence of a surface represented by the surfel (see at least Col. 6, lines 1-14, regarding localization and choosing large immovable objects (i.e. stable) that have a greater confidence value (i.e. stability measure).)
obtaining sensor data for a plurality of locations in the environment (see at least Col. 2, lines 1-14, Col. 4, lines 9-19, and Col. 6, lines 1-14, regarding three-dimensional point data of a scene (i.e. environment) being captured by a LiDAR sensor or any other sensor on a movable object (i.e. vehicle).)
the sensor data having been captured by one or more sensors of a first vehicle (see at least Col. 2, lines 1-14, Col. 4, lines 9-19, and Col. 6, lines 1-14, regarding three-dimensional point data of a scene (i.e. environment) being captured by a LiDAR sensor or any other sensor on a movable object (i.e. vehicle).)
determining a plurality of high-stability surfels from the plurality of surfels in the surfel data (see at least Col. 6, lines 1-14, regarding localization and choosing large immovable objects (i.e. stable) that have a greater confidence value (i.e. stability measure) but rejecting non-permanent objects such as pedestrians or cars.)
and determining a location in the environment of the first vehicle using the plurality of selected high-stability surfels and the sensor data (see abstract and see at least Col. 6, lines 1-14, regarding localization based on observations from sensors and choosing large immovable objects (i.e. stable) that have a greater confidence value (i.e. stability measure) but rejecting non-permanent objects such as pedestrians or cars.)
Regarding the further limitations of claim 13:
	Olson teaches:
A system comprising one or more computers (see at least Col. 11, line 61 to Col. 12, line 42, regarding computer systems.)
and one or more storage devices storing instructions that are operable (see at least Col. 11, line 61 to Col. 12, line 42, regarding a computer readable medium.)
Regarding claim 6:
Olson teaches:
wherein: the method further comprises selecting a plurality of second particular surfels from the plurality of candidate surfels (see at least Col. 6, lines 1-14, regarding a classifier being either an immovable object or non-permanent (i.e. movable or second particular surfels.)
wherein each second particular surfel has a lower stability measure (see at least Col. 6, lines 1-14, regarding rejecting non-permanent objects that have a lower confidence (i.e. lower stability) such as cars.)
and determining a location in the environment of the first vehicle comprises discarding the plurality of second particular surfels (see at least Col. 6, lines 1-14, regarding rejecting non-permanent objects that have a lower confidence (i.e. lower stability) such as cars.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2, 8-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US. Patent No. 10838065 B2) in view of Chen et al. (SuMa++: Efficient LiDAR-based Semantic SLAM).
Regarding claims 2, 14, and 18:
Olson does not explicitly teach wherein determining a location in the environment of the first vehicle using the plurality of selected high-stability surfels and the sensor data comprises: determining a respective weight for each high-stability surfel according to the stability measure of the high-stability surfel; and determining the location in the environment of the first vehicle using geometric localization with the high-stability surfels, wherein each high-stability surfel is weighted by the corresponding determined weight.
Chen teaches:
wherein determining a location in the environment of the first vehicle using the plurality of selected high-stability surfels and the sensor data comprises: determining a respective weight for each high-stability surfel according to the stability measure of the high-stability surfel (see at least pages 4-5 and 7 regarding a filtering method for pose estimation which takes weights into consideration. Also, see Fig. 5 which shows a weight map.)
and determining the location in the environment of the first vehicle using geometric localization with the high-stability surfels (see at least page 7 “Discussion” regarding pose estimation, penalizing surfels that are dynamic, and geometric-based outlier rejection.)
wherein each high-stability surfel is weighted by the corresponding determined weight (see at least pages 4-5 and 7 regarding a filtering method for pose estimation which takes weights into consideration. Also, see Fig. 5 which shows a weight map.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Chen et al. wherein determining a location in the environment of the first vehicle using the plurality of selected high-stability surfels and the sensor data comprises: determining a respective weight for each high-stability surfel according to the stability measure of the high-stability surfel; and determining the location in the environment of the first vehicle using geometric localization with the high-stability surfels, wherein each high-stability surfel is weighted by the corresponding determined weight as both systems are directed to a localization or pose estimation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining a location in the environment of the first vehicle using the plurality of selected high-stability surfels and the sensor data comprises: determining a respective weight for each high-stability surfel according to the stability measure of the high-stability surfel; and determining the location in the environment of the first vehicle using geometric localization with the high-stability surfels, wherein each high-stability surfel is weighted by the corresponding determined weight and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.
Regarding claim 8:
Olson does not explicitly teach wherein the associated data of each surfel further comprises a respective class prediction for each of a plurality of classes of semantic information for the surface represented by the surfel.
Chen teaches:
wherein the associated data of each surfel further comprises a respective class prediction for each of a plurality of classes of semantic information for the surface represented by the surfel (see at least pages 1-7 regarding semantic classes and semantic/class labeling for determining a surface or object (e.g. movable class which could be cars, buses, trucks, persons, etc.).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Chen et al. wherein the associated data of each surfel further comprises a respective class prediction for each of a plurality of classes of semantic information for the surface represented by the surfel as both systems are directed to a localization or pose estimation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the associated data of each surfel further comprises a respective class prediction for each of a plurality of classes of semantic information for the surface represented by the surfel and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.
Regarding claim 9:
Olson does not explicitly teach wherein the plurality of classes of semantic information comprise one or more of: an object class, a reflectivity, an opacity, or a color.
Chen teaches:
wherein the plurality of classes of semantic information comprise one or more of: an object class, a reflectivity, an opacity, or a color (see at least pages 1-7 regarding semantic classes and semantic/class labeling for determining a surface or object (e.g. movable class which could be cars, buses, trucks, persons, etc.).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Chen et al. wherein the plurality of classes of semantic information comprise one or more of: an object class, a reflectivity, an opacity, or a color as both systems are directed to a localization or pose estimation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the plurality of classes of semantic information comprise one or more of: an object class, a reflectivity, an opacity, or a color and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.

	Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US. Patent No. 10838065 B2) in view of Weilkes et al. (US. Pub. No. 20090278672 A1).
Regarding claims 3, 15, and 19:
Olson does not explicitly teach wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises selecting one or more surfels that have a stability measure that is higher than a particular threshold.
Weilkes teaches:
wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises selecting one or more surfels that have a stability measure that is higher than a particular threshold (see at least sections [0014] and [0038] regarding objects (i.e. could be surfaces), which could be movable or stationary (i.e. high stability or low stability), based on a threshold value.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Weilkes et al. wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises selecting one or more surfels that have a stability measure that is higher than a particular threshold as both systems are directed to a localization system for a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises selecting one or more surfels that have a stability measure that is higher than a particular threshold and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.

	Claims 4-5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US. Patent No. 10838065 B2) in view of Wang et al. (US. Patent No. 10436595 B2).
Regarding claims 4, 16, and 20:
Olson does not explicitly teach wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels; and selecting a plurality of surfels that have a highest ranking.
While Wang does not explicitly teach wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels, Wang does teach ranking candidate cells and determining confidence scores for localization of a vehicle (see at least Col. 9, lines 6-36, Col. 10, lines 4-16, and Col. 11, lines 1-23); selecting a plurality of surfels that have a highest ranking, Wang does teach selecting the highest ranked candidate cell for localization (see at least Col. 9, lines 6-36, Col. 10, lines 4-16, and Col. 16, line 56 to Col 17, line 13); While Wang does not teach ranking surfels, it would have been obvious to include a ranking system similar to wang to improve the localization of the autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Wang et al. wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels; and selecting a plurality of surfels that have a highest ranking as both systems are directed to a localization system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels; and selecting a plurality of surfels that have a highest ranking and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.
Regarding claim 5:
Olson does not explicitly teach wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels; selecting each candidate surfel; and associated each candidate surfel with the corresponding stability measure.
While Wang does not explicitly teach wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels, Wang does teach ranking candidate cells and determining confidence scores for localization of a vehicle (see at least Col. 9, lines 6-36, Col. 10, lines 4-16, and Col. 11, lines 1-23); selecting each candidate surfel, Wang does teach selecting or using an array of candidate cells to determine the location of an ADV (i.e. autonomous driving vehicle) (see at least Col. 9, lines 6-36, Col. 10, lines 4-16, Col. 11, lines 1-23, and Col. 14, lines 51-63); and associated each candidate surfel with the corresponding stability measure, Wang does teach ranking candidate cells for localization of a vehicle and determining confidence scores or similarity scores (see at least Col. 9, lines 6-36, Col. 10, lines 4-16, and Col. 11, lines 1-23); While Wang does not teach ranking surfels, it would have been obvious to include a ranking system similar to wang to improve the localization of the autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Wang et al. wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels; selecting each candidate surfel; and associated each candidate surfel with the corresponding stability measure as both systems are directed to a localization system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein selecting one or more high-stability surfels from the plurality of candidate surfels comprises: determining a ranking of the plurality of candidate surfels according to the respective stability measures of the candidate surfels; selecting each candidate surfel; and associated each candidate surfel with the corresponding stability measure and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US. Patent No. 10838065 B2) in view of Kroepfl et al. (US. Pub. No. 20210063200 A1).
Regarding claim 7:
Olson does not explicitly teach wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points.
	Kroepfl teaches:
wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points (see at least sections [0070] and [0086] regarding voxel data (i.e. surfel data) and see at least section [0244] regarding V2V (i.e. vehicle-to-vehicle) communication where information could be from other vehicles.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Kroepfl et al. wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points as both systems are directed to a localization system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US. Patent No. 10838065 B2) in view of McCormac et al. (US 20190147220).
Regarding claim 10:
Olson does not explicitly teach wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment, and a normal vector that characterizes an orientation of the surfel in the environment.
McCormac teaches:
wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment (see at least paragraphs [0048]-[0056]; [0064]-[0071] and [0091]-[0092] regarding a 3D coordinate system and a surfel at a particular 3D position.)
and a normal vector that characterizes an orientation of the surfel in the environment (see at least paragraphs [0068]-[0069]; [0116]; and [0128] regarding a normal vector for surfels.)
	
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of McCormac et al. wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment, and a normal vector that characterizes an orientation of the surfel in the environment as both systems are directed to autonomous mobile devices and one of ordinary skill in the art would have recognized the established function of having wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment, and a normal vector that characterizes an orientation of the surfel in the environment and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.
Regarding claim 11:
Olson does not explicitly teach wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment, and coordinates in the three-dimensional coordinate system of the environment that characterize an orientation of the surfel in the environment.
McCormac teaches:
wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment (see at least paragraphs [0048]-[0056]; [0064]-[0071] and [0091]-[0092]  regarding a 3D coordinate system and a surfel at a particular 3D position.)
and coordinates in the three-dimensional coordinate system of the environment that characterize an orientation of the surfel in the environment (see at least paragraphs [0064]-[0071] regarding surfel position in 3D and direction which can be indicated.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of McCormac et al. wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment, and coordinates in the three-dimensional coordinate system of the environment that characterize an orientation of the surfel in the environment as both systems are directed to autonomous mobile devices and one of ordinary skill in the art would have recognized the established function of having wherein each surfel in the surfel data comprises: coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment, and coordinates in the three-dimensional coordinate system of the environment that characterize an orientation of the surfel in the environment and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US. Patent No. 10838065 B2) in view of Mahieu et al. (US. Patent. No. 11227401 B1).
Regarding claim 12:
Olson does not explicitly teach wherein the surfel data comprises data characterizing a voxel grid, wherein each surfel in the surfel data corresponds to a different voxel in the voxel grid.
Mahieu teaches:
wherein the surfel data comprises data characterizing a voxel grid (see at least Col. 4, lines 41-51, and Col. 16, line 62 to Col. 17, line 5, regarding a voxel grid.)
wherein each surfel in the surfel data corresponds to a different voxel in the voxel grid (see at least Fig. 2 “multiresolution voxel space”, Fig. 5 “ray casting and dynamic object segmentation”, Fig. 6 “process for determining a ground surface in a voxel space”, and Fig. 7 “segmentation in a multiresolution voxel space” which shows all voxels are different voxels in the voxel space.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for precise localization for an autonomous vehicle of Olson et al. by the system of Mahieu et al. wherein the surfel data comprises data characterizing a voxel grid, wherein each surfel in the surfel data corresponds to a different voxel in the voxel grid as both systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the surfel data comprises data characterizing a voxel grid, wherein each surfel in the surfel data corresponds to a different voxel in the voxel grid and predictably would have applied it to improve the system for precise localization for an autonomous vehicle of Olson et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shroff et al. (US. Pub. No. 20200003901 A1) is pertinent because it relates to using multi-resolution maps, for example, for localizing a vehicle.
Yan et al. (US. Pub. No. 20190026943 A1) is pertinent because it is a novel map representation called Probabilistic Surfel Map (PSM) for dense visual SLAM.
Bourgeois et al. (US. Pub. No. 20140320653 A1) is pertinent because it is a system and method for generating vehicle position fixes for an underwater vehicle based on images of a target object on the seafloor. The position of the target object is estimated based on a selected pixel on the target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666